           November 22, 2019

                                                                                               11/24/2019
           BY ECF
           The Honorable Stewart D. Aaron, U.S.D.J.
           Southern District of New York
           500 Pearl Street, Room 703
           New York, New York 10007

                     Re:   Local 1180, et al. v. City of New York, et al. Docket No. 1:17-cv-3048

           Dear Your Honor:
                   I unfortunately have to write to advise the Court Ms. Canfield in her letter of today
           misrepresents the status of our efforts to provide the City an opportunity to cure its ongoing
           violations of the Stipulation of Settlement in the above referenced matter.

                   Parties have not worked together to determine what members are listed in Appendix G.
           The City advised our office their prior Appendix G was inaccurate. It is a responsibility of the
           City’s to provide this list and confirm its accuracy. The City has provided now a third version of
           Appendix G for the Court’s approval. We do not oppose the City’s request to update Appendix
           G, as we did not oppose their prior application to correct Appendix G, but want to be clear Plaintiffs
           rely on the City’s ability to accurately confirm which of its employees were employed in the
           position of Administrative Manager NM for the period in question as is their obligations to do so
           pursuant to the Stipulation of Settlement that we it entered into.

                   Next, 2 of the 5 Representative Plaintiffs still have not received their Service Awards
           notwithstanding approximately half a dozen orders from this Court including one from November
           13, 2019 directing that these payments be completed “immediately.” As of today, despite our
           inquiries, the City has not let us know if these checks have even been cut.

                   Finally, the City is refusing to provide information regarding payroll records as it agreed
           as outlined in Paragraph 11 of the Stipulation of Settlement. Notably it claims it cannot give Class
           Counsel (who represents the Plaintiffs) information regarding deductions that Plaintiffs expressly
           requested be provided to Class Counsel, because the City asserts this information is private.
           Plaintiffs have requested that this information be provided to Class Counsel to avoid errors and
           address any that come up.

                  At 12:53pm today I received an email from Ms. Canfield stating she would be filing a letter
           with the Court regarding the status of settlement in this matter. I immediately responded that she
           should hold off and attempt to have us file a joint letter in hopes we can resolve most of the
85 BROAD STREET
28TH FLOOR
NEW YORK, NY 10004

P: 212 253 6911
F: 212 614 2532
kagan@kurlandgroup.com
KURLANDGROUP.COM                                                                                        New York | Washington, D.C.
      concerns. I also asked her again to let me know what the status of delinquent payment and other
      related issues. Despite this, Ms. Canfield ignored the requests in my email and submitted her letter
      today.

             Notwithstanding this I will attempt to further meet and confer with Ms. Canfield in hopes
      of submitting a joint letter to the Court by end of day today to resolve most of the outstanding
      disputes with the City as well as any unresolved disputes.

               If I am unable to get the cooperation of Ms. Canfield regarding the above, I will simply file
      a letter to the Court on the status of these outstanding issues no later than Monday November 25,
      2019.

             In the immediate I respectfully ask the Court to direct that payment to Ms. Beltran and Ms.
      Reeves for Service Awards that were first due September 7, 2019 and then November 6, 2019 be
      express mailed by the City by overnight mail by end of day today and that the City provide proof
      of such mailing to the Court.


      Sincerely,

      ______s//___________
      Yetta G. Kurland


ENDORSEMENT: No later than 5:00 p.m. on Monday, 11/25/2019, the City shall confirm that the $1,000.00
service award payments have been made to each of Ms. Beltran and Ms. Reed, or shall provide a detailed
explanation as to why the City remains in violation of my prior Court Orders. SO ORDERED.
Dated: 11/24/2019




                                                        2
